

	

		II

		109th CONGRESS

		2d Session

		S. 2448

		IN THE SENATE OF THE UNITED STATES

		

			March 16 (legislative

			 day, March 15), 2006

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To increase the minimum penalties for violations of the

		  Federal Mine Safety and Health Act of 1977, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Mine Safety Enforcement, Reporting,

			 and Training Act.

		2.Increased minimum

			 penalties for, and immediate payment of, mine safety violations

			(a)Increased

			 minimum penaltiesSection 110

			 of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 820) is

			 amended—

				(1)by redesignating

			 subsection (l) as subsection (m);

				(2)by inserting

			 after subsection (k) the following:

					

						(l)Minimum

				penaltyThe amount of a fine or civil penalty assessed for a

				violation of a mandatory health or safety standard or other provision of this

				Act shall be not less than $500.

						;

				and

				(3)in subsection

			 (g), by striking shall not be more than $250 and inserting

			 shall be $500.

				(b)Immediate

			 payment of penaltiesSection 110(j) of the Federal Mine Safety

			 and Health Act of 1977 (30 U.S.C. 820(j)) is amended by adding at the end the

			 following: An operator shall pay a civil penalty owed under this Act

			 promptly after such penalty is assessed and prior to contesting the penalty

			 before the Commission or appealing the decision to the appropriate

			 court..

			(c)ReportSection

			 110 of the Federal Mine Safety and Health Act of 1977 (30 U.S.C. 820) is

			 further amended by adding at the end the following:

				

					(n)Report

						(1)In

				generalThe Secretary shall annually prepare and submit a report

				to Congress detailing, for the previous fiscal year—

							(A)the amount of

				fines assessed under this Act for each operator;

							(B)the amount of

				fines actually collected from each operator; and

							(C)the total amount

				of fines assessed, and the total amount of fines collected, under this

				Act.

							(2)Availability on

				InternetThe Secretary shall post the report described in

				paragraph (1) on the website of the Department of Labor in a conspicuous and

				prominent

				location.

						.

			3.Increasing

			 authorization of appropriations for health and safety grantsSection 503(h) of the Federal Mine Safety

			 and Health Act of 1977 (30 U.S.C. 953(h)) is amended in the first sentence by

			 striking $10,000,000 and inserting

			 $20,000,000.

		

